DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because its undue length. The Abstract as filed has a total of 164 words. As stated in the above, “The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.” See MPEP § 608.01(b).
Correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 8, 11, 14 – 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cree (US Pat. No. 5,310,329), in view of Halter (US Pat. No. 4,784,590).
Regarding claim 1, Cree discloses a cooling device for the external cooling of a film tube subjected to internal pressure in the production of blown films of thermoplastic material – Cree’s Col. 1, ll. 5-14 discloses,
“The present invention relates to means to improve the quality of film produced by a blown film extrusion line. As plastic resin is extruded from a heated extruder having an annular die, the molten plastic resin is pulled away along the die axis in the form of an expanded bubble. After the resin cools to a set diameter as a result of application of cooling air by an air cooling ring, the bubble is collapsed and passes into nip rolls for further manufacturing steps.” 
comprising: 
a cooling gas ring (14, and air shroud device,” 100) comprising a ring housing (“air ring plenum,” 14 and “outer plenum,” 30) with a ring nozzle (“air ring lips,” 15) arranged concentrically to a central axis (e.g., see Fig. 1, element 1), and being open towards the film tube (“plastic tube,” 20) – Cree’s Col. 5, ll. 55-64 discloses,
“Primary cooling air for the process is supplied to air ring plenum 14 and is applied to contact the extruding plastic melt adjacent the base portion of the bubble in annular streams formed by air ring lips 15. Concentric with and spaced outwardly from the cooling ring is an air shroud device 100 which includes an outer plenum 30 connected to an inner plenum 32. The air shroud device 100 provides the diffused source of controlled air which the primary cooling air that exits lips 15 can aspirate.”
and, 
at least one inner ring channel (“inner plenum,” 32) extending in the circumferential direction about the central axis (1) and being open radially inwards towards the ring nozzle (e.g., see Figs. 3 & 4) – Cree’s Col. 7 ll. 13-17 discloses inter alia, 
“This Figure (Fig. 3) shows at successive levels, respective annular sets of outlet holes in an inclined side surface of the inner plenum 32 which faces the bubble.” – Hence, open radially inwards towards the ring nozzle.
wherein, 
at least one feed channel (“inlet or inlets,” 31) for supplying cooling gas is attached to the ring housing (e.g., see Fig. 4), wherein the at least one feed channel (31) is connected to the ring channel (see Fig. 4) – Cree’s Col. 8, ll. 6-15 discloses,
“FIG. 4 is a plan view of the air shroud device of FIG. 1. Air inlets 31 are shown at multiple radial locations around the outer plenum 30. The inner plenum 32 is concentrically mounted within the outer plenum 30 and has the multiplicity of exit holes, 40, 40a, 40b, 40c around its inner circumference. The air flow adjusting plate 34 is shown together with holes 42a and 44a arranged radially outward of the retainer plate 36. The air adjusting lever 38 is capable of being accurately located with use of a vernier 48.”
Regarding the limitation, “the cooling device further comprising at least one flow guiding device which is arranged in the at least one feed channel and is configured such that, 
“The air under pressure enters through an inlet or inlets 31 through an outer plenum 30 which distributes the air around the circumference of inner plenum 32. Air exits inward toward melt 16 through holes 40, 40a, 40b, 40c, 42 and 44 as air streams 94, 94a, 94b, and 94c, 94d and 94e are drawn toward the bubble as shown in FIG. 2a.” Hence, under the Broadest Reasonable Interpretation – Cree’s disclosure above is analogous to the claimed “configured such that, when a cooling gas flows through the flow guiding device, at least a partial flow of the cooling gas is set in rotation about a flow axis prior to flowing into the ring channel,”
Additionally, Cree’s Col. 7, ll. 30-39 discloses,
“Annular sets of holes 42 and 44 can be covered to a selected degree by an air flow adjusting plate 34, drilled with a matching hole pattern 42a and 44a, to create the air flows 94d and 94e seen in FIG. 2a (analogous to the claimed “one flow guiding device”). Selected variation in the amount of air exiting the plenum of this region can have, e.g., the effects described below in respect of FIGS. 5, 5a, and 5b. The plate 34 slides around central axis 1 and is retained by a portion of the outer plenum 30 and a retainer plate 36.”
On the other hand, Cree’s flow guiding device 34 is arranged in the inner plenum 32, not in the at least one feed channel, as claimed.

In the same field of endeavor of foil-blowing apparatuses with improved cooling (Col. 1, ll. 5-9), Halter discloses a cooling air distributor unit (13, 14) having a cooling air feed device 3 for each cooling air outlet (4, 5; Col. 3, ll. 9-10), the cooling air feed devices are aerodynamically independent of each other, connected to a common cooling air duct structure and each of the cooling air feed devices has an air flow control device (Col. 1, ll. 65-68, cont. Col. 2, ll. 1-4). Halter discloses, although independent of one another, the cooling air feed devices are connected to the same cooling air conduit 7 (Col. 3, ll. 22-24). Halter’s Col. 2, ll. 5-7 discloses,
“Advantageously, the air flow control devices are located in the transitional region at the cooling air duct structures.” – Which is between the ring housing and the feed channels 9, 10 (see Fig. 1). 
Additionally, Halter’s Col. 2, ll. 32-36 discloses, 
“Advantageously the cooling air flows issuing from the individual circular cooling air outlets are controllable independently of each other so that a very uniform homogeneous cooling of the tubular foil over its entire circumference can be provided.”

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cree’s cooling device by arranging a flow guiding device in the at least one feed channel, as taught by Halter, since it have been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art, as per MPEP § 2144.04 (IV) (C). 
One would have been motivated to rearrange Cree’s flow guiding device in view of Halter’s independently controllable flow guiding device, since Halter teaches his embodiment allows for independently control each other of the flow guiding devices, so 

Regarding claim 2, Cree/Halter discloses the cooling device according to claim 1, wherein the at least one flow guiding device is formed in a peripheral area of the at least one feed channel in order to generate the rotation of the cooling gas about the flow axis – see Halter’s Fig. 1, elements 15, 16 analogous to the claimed “flow guiding device,” which are formed in the peripheral area of the feed channels 17, 18, and Halter’s Col. 2, ll. 5-7, additionally Col. 3, ll. 25-28.

Regarding claim 3, Cree/Halter discloses the cooling device according to claim 1, wherein the at least one flow guiding device (see Halter’s elements 15 and 16) is an independent unit – see Halter’s Fig. 1 and Col. 2, ll. 32-36.

Regarding claim 4, Cree/Halter discloses the cooling device according to one of the claims 1, wherein the at least one flow guiding device comprises at least one of fixed guide elements and adjustable guide elements – Halter’s Col. 3, ll. 37-42 discloses that the air-flow control device 15, 16 may be an aperture partition (a fixed-type guide element) or diaphragm and/or a flap valve 21 with a flap (an adjustable-type guide element) that can be adjustable by remote control.

Regarding claim 5, Cree/Halter discloses the cooling device according to claim 4, wherein at least a subset of the guide elements is arranged in the circumferential direction about the flow axis – More  Halter’s Col. 3, ll. 29-33, and FIG. 3, which shows a 

Regarding claim 6, Cree/Halter discloses the cooling device according to claim 4, except for, wherein at least a subset of the guide elements is arranged one behind the other in flow direction.
Nonetheless, Halter discloses additional flow guide elements could be provided (Col. 3, ll. 50-51). 
As per MPEP § 2144.04 (IV) (B),
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cree/Halter’s cooling device by duplicating a subset of the guide elements to be arranged, e.g., one behind the other in flow direction, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the guide elements for the purpose of, e.g., further rectifying the gaseous fluid flow, since  Halter teaches that additional flow guide structures or baffles 23, 24 can be located in the distributor chambers 17, 18 (Col. 3, ll. 50-51).

Regarding claim 7, Cree/Halter discloses the cooling device according to claim 4, except for, wherein at least a subset of the guide elements is arranged in the 
However, It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cree’s cooling device so that at least a subset of the guide elements is arranged in the circumferential direction about the flow axis and at least another subset is arranged one behind the other in flow direction, since it have been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art, as per MPEP § 2144.04 (IV) (C). 
One would have been motivated to rearrange Cree’s flow guiding device in view of Halter’s independently controllable flow guiding device, since Halter teaches his embodiment allows for independently control each other of the flow guiding devices, so that a very uniform homogeneous cooling of the tubular foil over its entire circumference can be provided (Col. 2, ll. 32-36). 

Regarding claim 8, Cree/Halter discloses the cooling device according to claim 4, wherein at least a subset of the guide elements is of plate-shaped (Halter discloses that the air-flow control device 15, 16 may be an aperture partition or diaphragm and/or a flap valve 21 with a flap (analogous to the claimed “plate-shaped”) that can be adjustable by remote control (Col. 3, ll. 37-42).

Regarding claim 11, Cree/Halter discloses cooling device according to one of the claim 1, wherein the at least one flow guide device is arranged fixedly in the at least one feed channel (e.g., see Halter’s FIG. 1, elements 15, 16). 

“The use of a one piece construction (e.g., “flow guide device is arranged fixedly”) instead of the structure disclosed in the prior art (adjustable guide elements) would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral.”
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cree/Halter’s cooling device  so that the at least one flow guide device is arranged fixedly in the at least one feed channel, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.   
One would have been motivated to modify Cree/Halter’s cooling device so that the at least one flow guiding device comprises at least one flow guide device arranged fixedly in at least one feed channel in order to, e.g., provide a cooling device with at least one fixed guide element for the purpose of providing a lighter and/or an integral construction incorporating the flow guiding elements already within the feed channel.

Regarding claim 14, Cree/Halter discloses the cooling device according claim 1, wherein the ring housing comprises a plurality of feed openings 31 for introducing cooling gas into the ring channel (e.g., see Cree’s Fig. 4), each of the feed openings is connected to one of the feed channels via a feed connector, respectively, wherein the feed connectors are attached to the ring housing and the feed connectors all enter the ring 

Regarding claim 15, Cree/Halter discloses the cooling device according to claim 1, wherein the at least one feed channel comprises at least one hose (e.g., see Halter’s Fig. 1 and Col. 3, ll.11-16), except for, the at least one flow guiding device being arranged in the at least one hose. An annotated copy of a portion of Halter’s Fig. 1 is provided below:

    PNG
    media_image1.png
    452
    440
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cree’s cooling device so that the 
One would have been motivated to modify Cree’s device with a flow guiding device, as taught by Halter’s independently controllable flow guiding device, since Halter teaches his embodiment allows for independently control each other of the flow guiding devices, so that a very uniform homogeneous cooling of the tubular foil over its entire circumference can be provided (Col. 2, ll. 32-36), and capable of being arranged in a feed channel/hose, e.g., see Halter’s Fig. 4. 

Regarding claim 16, Cree/Halter discloses the cooling device according to claim 1, wherein the at least one feed channel comprises at least one hose (e.g., see Halter’s Fig. 1 and Col. 3, ll.11-16), except for, the at least one flow guiding device being arranged between the at least one hose and the ring housing.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cree’s cooling device so that the at least one flow guiding device is being arranged between the at least one hose and the ring housing, since it have been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art, as per MPEP § 2144.04 (IV) (C). 
One would have been motivated to modify Cree’s device with a flow guiding device, as taught by Halter’s independently controllable flow guiding device, since Halter teaches his embodiment allows for independently control each other of the flow guiding 

Regarding claim 17, Cree/Halter discloses the cooling device according to claim 1, wherein the at least one feed channel comprises at least two hoses (e.g., see Halter’s Fig. 1 and Col. 3, ll.11-16), except for, the at least one flow guiding device being arranged between two adjacent hoses (see the annotated copy of a portion of Halter’s Fig. 1 above).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cree’s cooling device so that the at least one flow guiding device being arranged between two adjacent hoses, since it have been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art, as per MPEP § 2144.04 (IV) (C). 
One would have been motivated to modify Cree’s device with a flow guiding device, as taught by Halter’s independently controllable flow guiding device, since Halter teaches his embodiment allows for independently control each other of the flow guiding devices, so that a very uniform homogeneous cooling of the tubular foil over its entire circumference can be provided (Col. 2, ll. 32-36), and capable of being arranged in a feed channel/hose, e.g., see Halter’s Fig. 4. 

Regarding claim 19, Cree/Halter discloses a cooling device for the external cooling of a film tube subjected to internal pressure in the production of blown films of thermoplastic material – as discussed in claim 1 above (for the sake of brevity of the Office Action, only those limitations which are different and/or additional to claim 1 would be discussed below), comprising: wherein the at least one flow guiding device comprises at least one of fixed guide elements and adjustable guide elements. 
Both, Cree and Halter disclosed “adjustable guide elements” (e.g., see Cree’s Col. 7, ll. 43-50, and Halter’s Col. 3, ll. 37-42).
As per MPEP § 2144.04 (V)(B), In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214,
“The use of a one piece construction (e.g., a fixed guide element”) instead of the structure disclosed in the prior art (adjustable guide elements) would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral.”
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cree/Halter’s cooling device  so that the at least one flow guiding device comprises at least one fixed guide, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.   
One would have been motivated to modify Cree/Halter’s cooling device so that the at least one flow guiding device comprises at least one fixed guide element in order to, e.g., provide a cooling device with at least one fixed guide element for the purpose of 

Regarding claim 20, Cree/Halter discloses a cooling device for the external cooling of a film tube subjected to internal pressure in the production of blown films of thermoplastic material – as discussed in claim 1 above (for the sake of brevity of the Office Action, only those limitations which are different and/or additional to claim 1 would be discussed below), comprising: wherein the at least one flow guiding device is formed in a peripheral area of the at least one feed channel axis – see Halter’s Fig. 1, elements 15, 16 analogous to the claimed “flow guiding device,” which are formed in the peripheral area of the feed channels 17, 18, and Halter’s Col. 2, ll. 5-7, additionally Col. 3, ll. 25-28, and comprises fixed guide elements 15 that define a central opening (e.g., see Halter’s Fig. 3). Furthermore, Cree’s Col. 7, ll. 17-23 discloses, “The air under pressure enters through an inlet or inlets 31 through an outer plenum 30 which distributes the air around the circumference of inner plenum 32.”, which reads on the limitation “wherein at least a partial flow of the cooling gas flowing through the flow guiding device rotates about a flow axis prior to flowing into the ring channel.”

Claims 9  and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cree in view of Halter, as applied to claim 4, and further in view of Achelpohl (US Pat. No. 5,580,582).
Regarding claim 9, Cree/Halter discloses the cooling device according to claim 4, except for, wherein at least a subset of the guide elements is arranged with a setting angle α of approximately 30° to 60° with respect to the flow axis.
Nonetheless, Halter discloses that the air-flow control device 15, 16 may be an aperture partition or diaphragm and/or a flap valve 21 with a flap that can be adjustable by remote control (Col. 3, ll. 37-42) – giving the Broadest Reasonable Interpretation to the adjustable flap valve 21, Halter’s flap valve can be oriented at multiple angles, e.g., between the open and closed positions. Furthermore, Halter discloses that flow guide structures or baffles 23, 24 can be located in the distributor chambers 17, 18 (Col. 3, ll. 50-51, and FIG. 3) – as can be appreciated in Halter’s FIG. 3, the flow guide structures are oriented at different angles with respect to the flow axis in the distributor chambers.
In the same field of endeavor of apparatuses for the manufacturing of tubular blown-films (Abstract), Achelpohl discloses a film blowing head, having a compact design, an external cooling ring 1, which is subdivided into sectors, in which the air directed onto the extruded tubular film can be differentially cooled and/or heated (Col. 1, ll. 60-67, cont. Col. 2, ll. 1-2), lamellae 2 arranged in the external cooling ring 1, equally spaced from each other, and distributed around the periphery in a circle (Col. 4, ll. 4-8). Achelpohl discloses vortex air nozzles (FIGS. 3 and 4) – analogous to the claimed “flow guiding device,” “into which compressed air is fed in at 21°, the air current being so divided up in the central plenum that hot air at 100° flows from the outwardly directed part while from the inwardly directed nozzle cold air at -46° emerges,” (Col. 4, ll. 24-30), which are capable of blowing cold air in one case and hot air in the other case in a result-effective variables directly influencing the process parameters (e.g., fluid flow control/temperature gradients, etc.), (see the annotated portion of a copy of Nakano’s FIG. 2 below).
An annotated copy of a portion of Achelpohl’s FIGs. 3 and 4 is provided below:

    PNG
    media_image2.png
    807
    735
    media_image2.png
    Greyscale
 
In the above marked up figure, the markings were added by the examiner to facilitate discussion of Achelpohl. In the above marked up copy, the markings shows a subset of 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have determined the optimum value of a cause effective variable such as setting angles of the flow guiding device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, as per MPEP § 2144.05 (II)(A).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
One would have been motivated to modify Cree/Halter’s cooling device in view of Achelpohl’s flow guiding device for the purpose of providing the cooling ring assembly with the capability of blowing cold air in one case and hot air in the other case, as taught by Achelpohl (Col. 4, ll. 30-35).

Regarding claim 10, Cree/Halter discloses the cooling device according to claim 4, except for, wherein the at least one flow guiding device comprises at least one tubular base body on which at least a subset of the guiding elements is held.
Achelpohl discloses vortex air nozzles (FIGS. 3 and 4) – analogous to the claimed “flow guiding device,” (Col. 4, ll. 24-30), wherein the at least one flow guiding device comprises at least one tubular base body on which at least a 
It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooling device of Cree/Halter so that in the cooling device at least one flow guiding device comprises at least one tubular base body on which at least a subset of the guiding elements is held, as taught by Achelpohl, since "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
One would have been motivated to modify Cree/Halter’s cooling device in view of Achelpohl’s flow guiding device for the purpose of providing the cooling ring assembly with the capability of blowing cold air in one case and hot air in the other case, as taught by Achelpohl (Col. 4, ll. 30-35).
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. In this case, the combination will result in a cooling device comprising only one feed channel, and the ring housing comprises only one feed opening for the introduction of cooling gas into the ring channel and the feed channel is connected to the feed opening via a feed connector attached to the ring housing. See MPEP 2143, KSR Rationale “A”.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cree in view of Halter, as applied to claim 1, and further in view of Achelpohl (US Pat. No. 5,580,582).
Regarding claim 12, Cree/Halter discloses the cooling device according to claim 1, except for, wherein the cooling device comprises only one feed channel, and the ring housing comprises only one feed opening for the introduction of cooling gas into the ring channel and the feed channel is connected to the feed opening via a feed connector attached to the ring housing.
In the same field of endeavor of apparatuses for the manufacturing of tubular blown-films (Abstract), Achelpohl discloses a film blowing head – as discussed in claim 9 above, (see the annotated portion of a copy of Nakano’s FIG. 2 below). An annotated copy of a portion of Achelpohl’s FIG. 1 is provided below:

    PNG
    media_image3.png
    463
    545
    media_image3.png
    Greyscale
 
In the above marked up figure, the markings were added by the examiner to facilitate discussion of Achelpohl. In the above marked up copy, the markings shows the cooling device comprises only one feed channel, and the ring housing comprises only one feed opening for the introduction of cooling gas into the ring channel and the feed channel is connected to the feed opening via a feed connector attached to the ring housing.
It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooling device of Cree/Halter so that the cooling device comprises only one feed channel, and the ring housing comprises only one feed opening for the introduction of cooling gas into the ring channel and the feed channel is connected to the feed opening via a feed connector attached to the ring housing, as taught by Achelpohl, since "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
One of ordinary skill in the art would have been motivated to modify Cree/Halter’s cooling device with the cooling ring of Achelpohl for the purpose of, e.g., provide a more compact (e.g., less parts) cooling device.
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. In this case, the combination will result in a cooling device comprising only one feed channel, and the ring housing comprises only one feed opening for the introduction of cooling gas into the ring channel and the feed channel is connected to the feed opening via a feed connector attached to the ring housing. See MPEP 2143, KSR Rationale “A”.

Regarding claim 13, Cree/Halter discloses the cooling device according to claim 12, wherein the at least one flow guiding device is arranged in or on the at least one feed connector. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cree’s cooling device so that the at least one flow guiding device is arranged in or on the at least one feed connector, since it have been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art, as per MPEP § 2144.04 (IV) (C). 
One would have been motivated to rearrange Cree’s flow guiding device in view of Halter’s independently controllable flow guiding device, since Halter teaches his embodiment allows for independently control each other of the flow guiding devices, so that a very uniform homogeneous cooling of the tubular foil over its entire circumference can be provided (Col. 2, ll. 32-36). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cree in view of Halter, as applied to claim 1, and further in view of Nakano (US PGPub. No. 2018/0361647 A1).
Regarding claim 18, Cree/Halter discloses the cooling device according to claim 1, except for, further comprising a flow straightener arrangement arranged between the ring channel and the ring nozzle, wherein the flow straightener arrangement is formed by a plurality of radially aligned and circumferentially distributed flow channels.
 Halter discloses that flow guide structures or baffles 23, 24 can be located in the distributor chambers 17, 18 – which are “between the ring channel and the ring nozzle”  (Col. 3, ll. 50-51).
In the same field of endeavor of film forming apparatuses (Abstract), Nakano discloses  a film forming apparatus 1, which includes a die device 2, a cooling device 3, a pair of stabilizing plates 4, a pair of pinch rolls 5, a thickness sensor 6, a controller 7, and a winding machine 20 [0026]. Nakano discloses that the cooling device 3 includes an air ring 8 and an annular rectifying member 9 [0031]. Nakano discloses a plurality of hose ports 8b (inlets) formed on an outer peripheral portion of the air ring 8 at equal intervals in the circumferential direction, and further discloses that a hose (not show) is connected to each of the plurality of hose ports 8b and the cooling air is fed from a blower (not show) into the air ring 8 via the hoses, so that cooling air fed into the air ring 8 is blown out from the outlet 8a and is sprayed on the molten resin [0033]. Furthermore, Nakano discloses that the rectifying member 9, which is disposed in the air ring 8 to surround the outlet 8a, rectifies the cooling air fed into the air ring 8, making the cooling air blowing out from the outlet 8a, blow with a uniform flow rate and wind speed in the circumferential direction [0034].
Nakano’s cooling device arrangement comprises the flow straightener 9 arranged between the ring channel and the ring nozzle 8a (see the annotated portion of a copy of Nakano’s FIG. 2 below).
An annotated copy of a portion of Nakano’s FIG. 2 is provided below:

    PNG
    media_image4.png
    552
    725
    media_image4.png
    Greyscale

In the above marked up figure, the markings were added by the examiner to facilitate discussion of Nakano. In the above marked up copy, it can be appreciated Nakano’s flow straightener 9 being arranged between the ring channel and the ring nozzle, and the flow straightener being formed by a plurality of radially aligned and circumferentially distributed flow channels (FIG.2 is a cross-sectional view of the cooling ring, which extends circumferentially around the flow axis A, hence, the flow straightener 9 reads on the claimed limitation “the flow straightener being formed by a plurality of radially aligned and circumferentially distributed flow channels”.

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cree/Halter’s cooling device so that it further comprises a flow straightener arrangement arranged between the ring channel and the ring nozzle, wherein the flow straightener arrangement is formed by a plurality of radially aligned and circumferentially distributed flow channels, as taught by Nakano.
One of ordinary skill in the art would have been motivated to pursue the modification of Cree/Halter’s cooling device with the flow straightener of Nakano for the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bowers, Jr. (US Pat. No. 4,397,154); Discloses a vortex gas cooler flow guiding device.
Raiko et al. (US PGPub. No. 2002/0004081 A1); Discloses Cooling ring with straighteners.
Yao et al. (US PGPub. No. 2014/0020348 A1); Discloses vortex device for separating cold gas and hot gas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        




/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712